MORRIS, Judge.
Defendant’s record on appeal was docketed on the 109th day after entry of judgment, and the 28 April 1975 order extending time does not validly extend the time for docketing. The record fails to present documents or events in chronological order. The record contains no exceptions, nor does either of the two assignments of error refer to an exception. The appeal, therefore, can present only the face of the record for review. Because of defendant’s indigency, rather than dismiss the appeal, we have considered this appeal as an exception to the judgment, presenting the face of. the record for review. We have reviewed the record and find' that defendant received a fair trial free from prejudicial error.
No error.
Judges Parker and Martin concur.